The reply filed on 02/07/2021 is not fully responsive to the prior Office Action because of the following omissions or matters: 

The reply contains claim amendments and new claims that are made after the application was granted entry to the PPH program and does not include the statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office as required in the PPH program agreement.  Any claims amended or added after the grant of the request for participation in the PPH 2.0 program must sufficiently correspond to one or more allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office. 

It is noted for example that claim 1 previously recited that the transdermal enhancer is composed of (closed language) urea, menthol and eucalyptus oil in a mass ratio of (5-6): (2-3): (1-3); but the claim has been amended to recite that the transdermal enhancer comprises (open language) urea, menthol and eucalyptus oil in a mass ratio of (5-6): (2-3): (1-3) – wherein the claim is broader than the originally presented claims which were certified as being sufficiently corresponding to allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office.


Please see section IV Special Examining Procedures which is included below for convenience.
 

IV. Special Examining Procedures
Once the request for participation in the PPH 2.0 program and special status have been granted to the U.S. application, the U.S. application will be advanced out of turn for examination.

Any claims amended or added after the grant of the request for participation in the PPH 2.0 program must sufficiently correspond to one or more allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office. The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply. 


Therein in accordance with the special examining procedures, the claim amendments are not entered and is treated as a non-responsive reply. 



Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mail date of this notice to supply the omission or correction, such as submission of a power of attorney of record, or the inclusion of the required certifying statement with claim amendments in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Thursday 8:30AM-6:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIGI G HUANG/Primary Examiner, Art Unit 1613